Fourth Court of Appeals
                                   San Antonio, Texas

                                          March 7, 2019

                                      No. 04-18-00598-CV

                                  IN THE MATTER OF J.A.,

                         From the County Court, Karnes County, Texas
                              Trial Court No. 16-05-00005 JVK
                            Honorable Stella Saxon, Judge Presiding


                                         ORDER
         Appellant’s third motion for extension of time is GRANTED. We ORDER appellant to
file his brief on or before April 3, 2019. No further extensions will be granted absent extenuating
circumstances.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court